     Case 1:19-cv-11096-DLC Document 113 Filed 07/16/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 KATHY CAMACHO; JUSTINE RODRIGUEZ;      :
 DERICK MASON; NICOLE FLUDD; CYNTHIA    :
 NEAT; and DAQUANA MCCALL, on Behalf of :            19cv11096 (DLC)
 Themselves and All Others Similarly    :
 Situated,                              :           OPINION AND ORDER
                                        :
                          Plaintiffs,   :
                                        :
                -v-                     :
                                        :
 CITY OF NEW YORK; PAUL SMITH,          :
 Correction Officer, in his individual :
 capacity; ASHLEY REED, Correction      :
 Officer, in her individual capacity;   :
 SCOTT AMBROSE, Correction Officer, in :
 his individual capacity; CECIL         :
 PHILLIPS, Correction Officer, in his   :
 individual capacity; EPIFANO VASQUEZ, :
 Correction Officer, in his individual :
 capacity; CHRISTINA BREWLEY,           :
 Correction Officer, in her individual :
 capacity; DONNYA SPRY Correction       :
 Officer, in her individual capacity;   :
 JOSEPH COSCIO, Correction Officer, in :
 his individual capacity; DEBRA GOLUB, :
 Correction Officer, in her individual :
 capacity; JEFFREY RIOS, Correction     :
 Officer, in his individual capacity;   :
 STEVEN DEJESUS, Correction Officer, in :
 his individual capacity; L. BROWN,     :
 Correction Officer, Shield # 6018, in :
 his individual capacity; and JOHN/JANE :
 DOES 1-30, Correction Officers, in     :
 their individual capacities,           :
                                        :
                          Defendants.   :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiffs:
Matthew D. Brinckerhoff
     Case 1:19-cv-11096-DLC Document 113 Filed 07/16/20 Page 2 of 12



Earl S. Ward
David B. Berman
Emery Celli Brinckerhoff & Abady LLP
600 Fifth Avenue, 10th Fl.
New York, NY 10020
(212) 763-5000

Julia P. Kuan
Romano & Kuan, PLLC
600 Fifth Avenue, 10th Fl.
New York, NY 10020
(212) 274-0777

For defendants:
Mark David Zuckerman
New York City Law Department, Office of the Corporation Counsel
100 Church Street
New York, NY 10007
(212) 356-3519


DENISE COTE, District Judge:

     This putative class action was filed on December 3, 2019.

The Amended Complaint of February 18, 2020 alleges federal and

state law false arrest and malicious prosecution claims against

defendants City of New York (the “City”) and twelve correction

officers.   Following the exchange of targeted discovery, the

defendants have moved to strike the class allegations of the

Amended Complaint.   In opposition, the plaintiffs seek leave to

amend the Amended Complaint to expand their definition of the

class.   For the reasons that follow, the defendants’ motion to

strike the class allegations is granted.




                                   2
        Case 1:19-cv-11096-DLC Document 113 Filed 07/16/20 Page 3 of 12



                                 Background

     The Amended Complaint alleges that in the fifteen months

between September 2018 and December 2019, each of the six named

plaintiffs was unlawfully arrested while visiting a friend or

relative at Rikers Island based on the belief that water-damaged

reading materials that the plaintiffs had brought with them to

the facility contained liquid synthetic marijuana (“K2”).             The

Amended Complaint accused the defendants of having “embarked on

a campaign of arresting visitors who bring books to Rikers

Island.”

     Following the arrests of each plaintiff, the charges

against them were dismissed.        Despite those dismissals, the

plaintiffs were prohibited from visiting all New York City

correctional facilities for periods of six months, and, in one

case, for a period of one year.

     Plaintiffs filed this putative class action on December 3,

2019.    At an initial pretrial conference (“IPTC”) held on

January 31, 2020, counsel for the plaintiffs explained that the

books that the plaintiffs had brought with them to Rikers Island

were novels, a book of crossword puzzles, and a Quran.

Plaintiff’s counsel in a related case explained that his client,

who had brought water-damaged magazines to Rikers Island, was

arrested after a preliminary lab test indicated that the

magazines contained K2.       Defense counsel explained that the


                                      3
        Case 1:19-cv-11096-DLC Document 113 Filed 07/16/20 Page 4 of 12



books that the plaintiffs in both cases had brought with them to

Rikers Island had a certain texture or had liquid on them.

Based on that observation, a field test was conducted on that

portion of the book.       When the field test came back positive for

K2, the plaintiffs were arrested.         The charges against the

plaintiffs were dropped, counsel for the City explained, when

the tests on the reading materials conducted by the New York

City Police Department (“NYPD”) laboratory did not return

positive results.

      At the IPTC, in the course of discussing the discovery that

plaintiffs would need to litigate this case, plaintiffs’ counsel

represented that “today is the first [day]” that he had heard

about field tests on his clients’ books, although he had heard

of such tests in other cases.        The Court requested that the City

identify the field test and how frequently positive results from

the field test were confirmed by the test administered by the

NYPD.    The next pretrial conference was scheduled for February

28.

      On February 18, plaintiffs filed the Amended Complaint,

which joined a sixth named plaintiff.          As noted above, the

Amended Complaint accuses the defendants of having embarked on a

campaign to arrest visitors who bring books to Rikers Island.

      In a February 21 letter, counsel for the City identified

the field test as the Nark II Synthetic Cannabinoid Reagent


                                      4
        Case 1:19-cv-11096-DLC Document 113 Filed 07/16/20 Page 5 of 12



manufactured by Sirchie (the “Nark II field test”).            The letter

also stated that the Department of Corrections (“DOC”) reported

that it had made no arrests for liquid K2 in 2017, four arrests

for liquid K2 in 2018, and nineteen arrests for liquid K2 in

2019.    These arrests included the arrests of the six plaintiffs

named in the current action, as well as one individual who has

settled with the City and the plaintiff in the related case.

     At the February 28 conference, the Court observed that it

was unlikely that this case would move forward as a class action

if approximately twenty individuals had been arrested through

the use of the Nark II field test, given the presumption of

numerosity when 40 individuals will be represented through a

class action.      At the conference, defense counsel represented

that the seized materials at issue in this case had been

retained by the City.       The Court proposed and the parties agreed

to targeted discovery, to include both document production and

some depositions, to be followed by settlement discussions.               The

Court also inquired whether the plaintiffs intended to further

amend the complaint.       Counsel for the plaintiffs responded that

if they did so, it would only be to add additional defendants.

     A Scheduling Order of February 28 set March 13, 2020 as the

deadline for joinder of parties and amendment of pleadings.               The

Scheduling Order also provided that the plaintiffs would serve

upon the defendants a written demand requesting records


                                      5
     Case 1:19-cv-11096-DLC Document 113 Filed 07/16/20 Page 6 of 12



regarding the number and dates of arrests made using the Nark II

field test, and required the City to respond to this request by

March 20.

     On March 3, the City clarified to plaintiffs that the Nark

II field test was used to test for the presence of solid K2 in

addition to liquid K2.    Counsel for the City indicated that the

City would produce information related to arrests for both

liquid and solid K2 at all DOC facilities in New York City.            The

March 13 deadline for amendment of pleadings and joinder passed

without further amendment of the pleadings.

     On March 16, in light of the COVID-19 pandemic, the City,

with the plaintiffs’ consent, requested a 30-day extension of

all deadlines in this action.     This request was granted.       On

April 7, the City, again with the plaintiffs’ consent, requested

an additional 30-day extension on account of the ongoing

pandemic.   This request was granted as well.

     On May 18, the City produced records reflecting all visitor

arrests for possession of both liquid and solid K2 at the City’s

DOC facilities from 2017 through the present.        The City also

provided a written statement reiterating that it could be

“presumed” that all arrests were “arrests for which field tests

were performed by the DOC and which were positive.”         As

reflected by the City’s records, for liquid K2 arrests, sixteen

cases, including the plaintiffs’, ended in dismissal, one case


                                   6
       Case 1:19-cv-11096-DLC Document 113 Filed 07/16/20 Page 7 of 12



is still open, and three cases ended in convictions.           For solid

K2 arrests, thirteen cases ended in dismissal, eleven cases are

still open, and thirty-seven cases ended in convictions.

       On June 3, the City requested that the class allegations of

the Amended Complaint be dismissed.        On June 4, the plaintiffs

opposed the City’s request, stating that those “similarly

situated” to the named plaintiffs included DOC visitors whose

charges in connection with solid K2 had been dismissed.            An

Order of June 5 gave the plaintiffs until June 12 to show cause

why their class allegations should not be stricken.           On June 12,

plaintiffs opposed the striking of their class allegations.              The

plaintiffs also stated that although they believe that it would

be more “efficient to amend or supplement the [Amended]

Complaint to conform to discovery at the class certification

stage,” they sought leave to amend the Amended Complaint now if

“the Court believes the [Amended] Complaint ought to be

supplemented or amended now to reflect the class they will

ultimately move to certify.”       The final submission on these

issues was received on June 19.

                                Discussion

  I.     Amendment of Pleadings

       Rule 16, Fed. R. Civ. P., governs the amendment

of pleadings after a scheduling order has been issued.           It

states, “[a] schedule may be modified only for good cause and


                                     7
     Case 1:19-cv-11096-DLC Document 113 Filed 07/16/20 Page 8 of 12



with the judge's consent.”     Fed. R. Civ. P. 16(b).      Rule 16 “is

designed to offer a measure of certainty in pretrial

proceedings, ensuring that at some point both the parties and

the pleadings will be fixed.”     Parker v. Columbia Pictures

Indus., 204 F.3d 326, 340 (2d Cir. 2000) (citation

omitted).   “[A] district court . . . does not abuse its

discretion in denying leave to amend the pleadings where the

moving party has failed to establish good cause, as required

by Rule 16(b), to amend the pleadings after the deadline set in

the scheduling order.”    Kassner v. 2nd Ave. Delicatessen Inc.,

496 F.3d 229, 243 (2d Cir. 2007).      “Whether good cause exists

turns on the diligence of the moving party.”        BPP Ill., LLC v.

Royal Bank of Scot. Grp., 859 F.3d 188, 195 (2d Cir. 2017)

(citation omitted).

     According to the Amended Complaint, each of the named

plaintiffs was arrested for their possession of books

purportedly containing liquid K2.      It describes the books, at

least in some instances, as being wet or stained.         It also

defines the class of persons to be covered by this lawsuit as

those arrested for carrying K2 on the pages of books or other

paper.   To the extent the plaintiffs request leave to amend the

Amended Complaint to expand the class to include DOC visitors

arrested for possession of solid K2, that request is denied.

Such an amendment would transform this case.        It would no longer


                                   8
           Case 1:19-cv-11096-DLC Document 113 Filed 07/16/20 Page 9 of 12



be a case focused on an alleged campaign against visitors who

bring books to Rikers Island.

       The plaintiffs acknowledge that the class is defined as

persons who “(a) were falsely arrested at Rikers Island for

allegedly carrying K2 into the prison on the pages of books or

other paper materials; and (b) had all criminal charges against

them dismissed.”         But, they argue, it was not until the City’s

May 18 production of the arrest records for possession of liquid

and solid K2 that they had the information necessary to request

leave to amend.         This argument does not acknowledge the material

alteration in the nature of the litigation that their proposed

amendment would accomplish.           It also does not fully capture the

procedural history of this litigation.             While the May 18

production gave the plaintiffs reliable information about the

number of arrests, the plaintiffs already knew in early March

that the same field test was used by DOC to identify both solid

and liquid K2.

     II.     Motion to Strike Class Allegations

       The defendants have moved to strike the class allegations

from the Amended Complaint pursuant to Rule 12(f), Fed. R. Civ.

P.    Under Rule 12(f), courts “may strike from a pleading . . .

any redundant, immaterial, impertinent, or scandalous

matter.”        Fed. R. Civ. P. 12.




                                         9
     Case 1:19-cv-11096-DLC Document 113 Filed 07/16/20 Page 10 of 12



     While class allegations are not typically stricken before

the filing of a class certification motion, in this case it is

appropriate to do so now.     Rule 23(c)(1)(A) requires a court to

“determine by order whether to certify the action as a class

action” at “an early practicable time after a person sues or is

sued as a class representative.”        Fed. R. Civ. P. 23(c)(1)(A).

The issue of numerosity was an obvious issue of concern from the

time of the initial conference in this case.        It is prudent to

address the issue as soon as that can be done with confidence.

Resolving whether the case will proceed as a class action or a

joinder action will impact the course and scope of discovery,

the motion schedule, and the likelihood of resolution through

settlement.

     For this reason, the Court ordered the City to provide the

plaintiffs with early discovery on the facts related to

numerosity.   The record is already clear that the plaintiffs

will not be able to demonstrate that more than sixteen

individuals would meet the definition of the class as alleged in

the Amended Complaint.     The plaintiffs do not argue that further

factual development on this question may lead to the inclusion

of more class members.1    The plaintiffs also do not contend that



1 The plaintiffs do argue that they should be permitted to probe
the record with respect to the reliability of the documents that
the City produced to demonstrate the arrests for both solid K2
and liquid K2. They do not, however, contend that such probing


                                   10
     Case 1:19-cv-11096-DLC Document 113 Filed 07/16/20 Page 11 of 12



they will be able to meet the numerosity requirement of Rule 23

based on this record.    Nor could they.     As the plaintiffs

acknowledge, numerosity is “unlikely to be satisfied when the

class comprises 21 or fewer” individuals, and classes typically

are comprised of 40 or more members.        Novella v. Westchester

County, 661 F.3d 128, 144 (2d Cir. 2011) (citation omitted).

     Recognizing as much, the plaintiffs oppose the striking of

their class allegations solely on the ground that there is some

possibility that they could satisfy the numerosity requirement

if they are permitted to amend their pleadings to expand the

class definition to include any DOC visitor whose charges in

connection with an arrest for solid K2 have been dropped.           But

the plaintiffs have been denied leave to amend the Amended

Complaint for this purpose.     The class allegations in the

Amended Complaint, therefore, must be stricken.

                               Conclusion

     The defendants’ June 19 request to strike the class

allegations in the Amended Complaint is granted.         To the extent




could result in the inclusion of more individuals in this class.
In any event, as only one case remains open for a liquid K2
arrest, further discovery on this topic would not lead to the
identification of additional class members.


                                   11
     Case 1:19-cv-11096-DLC Document 113 Filed 07/16/20 Page 12 of 12



the plaintiffs have sought leave to amend the Amended Complaint

in their June 12 submission, that request is denied.



Dated:    New York, New York
          July 16, 2020

                                  ____________________________
                                          DENISE COTE
                                  United States District Judge




                                   12
